Citation Nr: 1206675	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  08-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1982 to November 1982; August 2004 to January 2006; March 2006 to September 2010; and from September 2010 to December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2006 rating decision denied service connection for hypertension, and the April 2008 rating decision denied service connection for sleep apnea.  The Veteran appealed both these decisions, and the case was referred to the Board for appellate review.   

In May 2010, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of that hearing has been associated with the claims file.  

In August 2010, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board requested that the RO obtain any outstanding VA or private treatment records pertaining to the Veteran's hypertension, and schedule the Veteran for a VA examination to determine the nature and etiology of this disorder.  In particular, the Board requested that the VA examiner provide an opinion as to whether the Veteran's current hypertension was aggravated beyond the natural progression of the disorder by any incident in service.  The Board also asked that the RO contact the Veteran, his National Guard unit, and any other unit to which he was assigned, and obtain his service treatment records and personnel records, to determine whether he has been on active duty, active duty for training (ACDUTRA), inactive duty for training (INACDUTRA), or on full time state duty for the National Guard under Title 32 U.S.C., both currently and during the pertinent time periods.  

The Veteran's VA and private treatment records have been secured and associated with his claims file.  In addition, the Veteran's most recent DD-214s, and multiple Orders issued by the Texas Military Forces - Army National Guard, dated from March 2006 to September 2010, have been obtained and associated with the record.  In August 2010, the Appeals Management Center (AMC) initiated a request to have the Veteran scheduled for a VA examination in connection to his hypertension claim.  An adequate examination was completed in September 2010, and a copy of the VA examination report has been associated with his claims file.  

However, the RO did not obtain the Veteran's service treatment records for all verified periods of active service as requested in the remand directives.  As such, another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the appeal.  

For the reasons set forth below, the current appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes assisting the Veteran in procuring service treatment records and other relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159 (2011).   

The Veteran seeks service connection for sleep apnea and hypertension.  He claims that these disabilities were incurred in, and/or aggravated a result of, his active service.  See December 2007 substantive appeal and May 2008 notice of disagreement (NOD).  See also May 2010 Hearing Transcript (T.), pp. 3-5, 6-13.  

Under applicable criteria, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

Sleep Apnea

The Veteran contends that he developed sleep apnea during his period of active service in Iraq.  See May 2008 NOD.  The Veteran's DD 214 reflects that he had active service from August 2004 to January 2006, and a post deployment form indicates that the Veteran arrived in the Southwest Asia theater in February 2005, and departed the theater in October 2005.  In this form, the Veteran did not report to experience any problems or difficulty sleeping, and his remaining service treatment records for this period of service are clear for any complaints of, or treatment for, impaired sleep.  In the February 2006 medical examination which was conducted pursuant to the Veteran's retention in the U.S. Army National Guards, the Veteran did not indicate that he was experiencing any trouble sleeping, and he denied a history of frequent trouble sleeping in his medical history report.  

Further review of the Veteran's claims file reflects that he was first diagnosed with sleep apnea in May 2007.  See May 2007 Polysomnographic report and Interpretation Letter issued at the Sleep and Lung Consultants of Texas, P.A. 

During his May 2010 hearing, the Veteran testified that he had been on active duty when he was diagnosed with sleep apnea, and was currently still on active duty.  See T. at pp. 4-6.  As such, in the August 2010 remand, the Board requested the Veteran's updated personnel records to confirm his dates of service, and to determine the nature of his period(s) of service.  The Veteran's updated DD 214s were obtained and associated with his claims file and reflected that the Veteran had active service from March 2006 to September 2010, and from September 2010 to December 2011.  In addition, multiple Orders issued by the Texas Military Forces - Army National Guard, and dated from March 2006 to September 2010, and have been secured and associated with the record.  These documents ordered the Veteran to active duty for special work (ADSW) from March 2006 to July 2006, August 2006 to September 2006, October 2006 to March 2007, March 2007 to September 2007, October 2007 to September 2008, and October 2008 to March 2009.  Documents dated from April 2009 to October 2009, and from January 2010 to September 2010 and reflect that he was ordered to Full Time National Guard Duty - Operational Support.  All these documents were issued by the office of the Adjutant General in the State of Texas.  

"Active duty" is defined as, inter alia, "full-time duty in the Armed Forces, other than active duty for training."  38 U.S.C. § 101(21); see 38 C.F.R. § 3.6(b)(1).  "Armed Forces" describes "the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof."  38 U.S.C. § 101(10).  The reserve components include the Army National Guard of the United States.  38 U.S.C. § 101(29).  However, the Army National Guard is only a reserve component "while in the service of the United States."  Thus, a member of the National Guard holds a status as a member of the federal military or the state militia, but never both at once.  Members of the National Guard only serve the federal military when they are formally called into the military service of the United States and at all other times, they serve solely as members of the State militia under the command of a state governor.  See Perpich v. Department of Defense, 496 U.S. 334, 110 S. Ct. 2418, 110 L.Ed.2d 312 (1990); Clark v. United States, 322 F.3d 1358, 1366 (Fed.Cir.2003); Allen v. Nicholson, 21 Vet. App. 54 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505. See 38 U.S.C. §§ 101(21), (22)(C).  

A review of the aforementioned Orders does not show that the Veteran was formally called into Federal service by the President of the United States from the period between March 2006 to September 2010.  Indeed, the Army National Guard Retirement Points History Statement reflects that, between August 1, 2006 to March 14, 2008, the Veteran had State Controlled active duty in the Army National Guard under Title 32 of the U.S. Code.  Furthermore, Full-Time National Guard Duty is always performed in Title 32 State status and may only be performed in the United States (to include Alaska and Hawaii) and U.S. territories.  See 32 U.S.C. §§ 316, 502, 503, 504 or 505.  The agency of original jurisdiction (AOJ) has not addressed this matter and should do so on Remand.  

As previously noted above, the Veteran was first diagnosed with sleep apnea in May 2007.  A review of the service treatment records which were recently obtained and associated with the record are predominantly clear for any complaints of, or treatment for, sleeping problems.  However, a February 2010 Health Questionnaire reflects the Veteran's diagnosis of sleep apnea.  The Veteran was also seen by his private physician, R.B., M.D. in March 2010, at which time, Dr. B. noted that the Veteran may be deployed to Iraq within the next six to twelve months, and would need to get a converter to be able to use his continuous positive airway pressure (CPAP) machine.  Dr. B. further noted that the Veteran would be going before the medical board to determine whether he would be able to deploy due to his CPAP machine.  In the April 2010 Physical Profile, the profiling officer took note of the May 2007 sleep study and indicated that the Veteran was appropriately treated through the CPAP machine.  

The medical evidence of record reflecting notations of, and treatment for, the Veteran's sleep problems were issued during his period of state-controlled active service.  However, the most recent DD 214 reflects that the Veteran had active service from September 2010 to December 2011, and specifically indicates that the Veteran served in Iraq from November 2010 to September 2011.  A review of the record reflects that the Veteran's service treatment records from this period of service are currently not associated with his claims file.  As these records may have a bearing on the Veteran's claim, on remand the RO must attempt to obtain a complete copy of the Veteran's service treatment records for his period of active service between September 2010 to December 2011.  See 38 C.F.R. § 3.159 (c)(2) (VA is required to obtain relevant records from a Federal department or agency, including records from the service department.  VA may only end efforts to obtain such records if it is concluded that the records sought do not exist or that further attempts to obtain them would be futile).  Any records obtained must be associated with the Veteran's claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2011).  

VA also has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury or disease, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  

Under the circumstances presented in this case, the Board finds that the Veteran has met the McLendon test.  As discussed above, the Veteran's service treatment records reflect the discovery of a sleep disorder, and his current medical treatment records reflect a diagnosis of sleep apnea.  In addition, the record reflects that the Veteran had a pre-existing sleep disorder prior to his period of active service dating from September 2010 to December 2011.  Under the facts of this case, the Board concludes that, if the RO obtains evidence which indicates that the Veteran suffered from any type of impaired sleep during his period of service specifically dating from September 2010 to December 2011, a VA examination and medical opinion are necessary for determining the nature and etiology of any sleep disorder that may be present.  

Hypertension

The Veteran contends that his pre-existing hypertension was aggravated during his period of active service.  

A review of the Veteran's service treatment records reflect his history of, as well as ongoing treatment provided for his hypertension.  Indeed, a September 2004 Chronological Record of Medical Care and November 2004 Medbase form reflect a diagnosis of essential and controlled hypertension.  The Veteran presented at a medical clinic in South Baghdad, Iraq in February 2005 for a routine cholesterol screening, at which time, the treatment provider noted the Veteran's positive medical history of hypertension.  During an August 2005 treatment visit, the treatment provider noted the Veteran's primary medical history of hypertension and assessed him with exacerbation of hypertension.  Progress notes dated in August 2005, and specifically dated from August 1-3, 9, 11, 18 and 31, reflect variable blood pressure readings of 132/98, 132/98, 130/86, 136/96, 128/86, 126/80, and 130/92.  Progress notes dated on September 12 and 25, 2005, and on October 12, 2005 reflect blood pressure readings of 138/92, 140/100 and 118/78.  

A December 2005 VA Nursing Assessment report indicates that the Veteran received medication and treatment for his high blood pressure for the past eight to ten years, and his medication was recently increased during his deployment in Iraq.  In his December 2005 Report of Medical Assessment, the Veteran indicated that his overall health had worsened since his last medical assessment, and specifically noted that he was taking increasing blood pressure medication.  The treatment provider took note of the Veteran's positive history of hypertension in the comments section.  At the February 2006 medical examination conducted pursuant to his retention in the U.S. Army National Guard, the Veteran marked to have a positive history for high or low blood pressure in his medical history report.  

During the May 2010 hearing, the Veteran testified that he was first diagnosed with hypertension in the mid-1990s.  See T., p. 11.  According to the Veteran, he had hypertension prior to his deployment to Iraq, but his blood pressure was under control through medication at this time.  He claims that he began experiencing elevated blood pressure readings and difficulty controlling his hypertension after his deployment.  The Veteran explained that his physicians continued to increase his medication and monitor him for a period of three months before his blood pressure readings were somewhat under control.  See T., pp. 6-7

The Veteran was afforded a VA examination in connection to his hypertension claim in August 2006, at which time the examiner reviewed the Veteran's claims file, and acknowledged the increase in the Veteran's blood pressure medication during his period of service in Iraq "due to lack of adequate control."  The examiner noted that now that the Veteran is on an adjusted dosage of medication, he has good control over his blood pressure without complications.  According to the examiner, "the natural history of hypertension is to occasionally require adjustments or changes in medications to achieve optimal control" and there is no factor concerning the Veteran's active duty tour that may have accelerated his hypertension "beyond what was reasonable progression of that condition."  Based on his evaluation of the Veteran and review of the claims file, the examiner concluded that "[i]t is very likely that the Veteran's blood pressure medication would have required adjustment, whether or not the Veteran was on active duty military status at that time."  

Pursuant to the Board's August 2010 Remand, the Veteran was afforded another VA examination in September 2010.  The examiner reviewed the Veteran's claims file and noted that the Veteran's hypertension had its clinical onset prior to his military service.  During the examination, the Veteran reported that he experienced "an unexplained transitory rise in his blood pressure in July and August 2005" while deployed in Iraq, but could not recall any untoward stressors, events, actions, illnesses or injuries leading up to the rise in blood pressure.  According to the Veteran, after a change in his blood pressure medication, it took several weeks to get his blood pressure under control, but, since that time, his blood pressure has remained well-controlled, and he has not experienced any long-term sequelae due to the transitory rise in his blood pressure.  Based on his review of the records, as well as his interview with and evaluation of the Veteran, the examiner diagnosed the Veteran with benign essential hypertension and determined that the Veteran's hypertension was less likely as not permanently aggravated by his military service.  

Also, in accordance with the Board's August 2010 Remand, additional service treatment records pertaining to the Veteran's third period of active service (March 2006 - September 2010) were associated with the record.  However, based on the stamped date of receipt (June 2011), it appears that these records were associated with the claims file after the September 2010 VA examination.  In addition, these records contained clinical reports dated during the Veteran's second period of active service (August 2004 - January 2006), which are not duplicative of the record.  Moreover, these records reflect on-going treatment for the Veteran's hypertension.  In the February 2010 Health Questionnaire, the Veteran marked that he had high blood pressure and continued to receive treatment for condition.  The treatment provider noted that the Veteran's hypertension was well-controlled with medication and his blood pressure was at the target level. 

As noted above, the Veteran's military records also reflect that he had active service between September 2010 to December 2011, and that he was deployed to Iraq from September 2010 to November 2011.  However, service treatment records pertaining to this period of service are currently not associated with the record.  As such, the Veteran's claim must be remanded again in order for the RO to obtain these records.  As these records may have a bearing on the Veteran's claim, and given the numerous service treatment records on file which indicate that the Veteran had a positive history of hypertension prior to his entrance into service in August 2004, after obtaining any such records and associating them with the claims file, the Veteran should be afforded another VA examination, and the examiner should provide an opinion as to 1) whether the Veteran's hypertension existed prior to service and if so; 2) whether his hypertension was aggravated beyond its natural progression by his service.  

Accordingly, the case is REMANDED for the following action:

1. Review the Veteran's military records during his period of active service from March 2006 to September 2010, to include his DD 214 as well as the Orders issued from the Texas Military Force - Army National Guard (dated from March 2006-September 2010) and provide a definitive determination as to whether the Veteran's active service with the Army National Guard during this time was state-controlled and under Title 32 of the U.S. Code.  

2. Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, or the Adjutant General's Office in the State where the Veteran served with the National Guard, or other appropriate source, and request the Veteran's service treatment records from his period of active service dating from September 2010 to December 2011 (including his deployment to Iraq from November 2010 - September 2011) with the Army National Guard.  Efforts to locate these records should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  If appropriate records are deemed to be unavailable, the claims file must be properly documented as to the unavailability of these records.  All such available records should be associated with the claims folder.  

3. After these records have been obtained and associated with the claims file, if evidence is obtained indicating that the Veteran experienced impaired sleep during his period of service from September 2010 to December 2011, schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the May 2007 sleep study, the March 2010 private treatment report submitted by Dr. B., the February 2010 Health Questionnaire, and the April 2010 Physical Profile.  Following a review of the record, the examiner should specify the nature of any current sleep disorder present, and provide diagnoses for all such identified disabilities.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's pre-existing sleep apnea (first diagnosed in May 2007) underwent a permanent increase in severity during his active service from September 2010 to December 2011, and if so, whether that permanent increase in severity during that period of service was due to the natural progress of the condition.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. Also, accord the Veteran a VA examination for the purpose of determining the nature, extent, and etiology of his hypertension.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  
The examiner is required to review all pertinent records, to include service treatment records and subsequent VA and private treatment records indicating that the Veteran's hypertension existed prior to his service.  The examiner should specifically take note of the August 2005 clinical record reflecting an assessment of "exacerbation of [hypertension]" and the December 2005 Nursing Assessment record indicating that the Veteran's blood pressure medication increased during his period of service in Iraq.  The examiner must then respond to the following questions:

a. Did the Veteran have any type of hypertension prior to his enlistment in August 2004?  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing hypertension underwent a permanent increase in severity during the Veteran's periods of active service dating from August 2004 to January 2006; March 2006 to September 2010; and/or September 2010 to December 2011-and, if so, whether that permanent increase in severity during service was due to the natural progress of the condition?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5. The, readjudicate the issues of entitlement to service connection for sleep apnea and entitlement to service connection for hypertension.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


